Citation Nr: 1122474	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  11-01 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Whether new and material evidence has been received to reopen a claim regarding basic eligibility for Department of Veterans Affairs (VA) compensation benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The appellant had active service in the Merchant Marines from September 1945 to December 1946.  This includes service as a civilian in the Army Transportation Corps from November 1945 to January 1946.

By letters dated June 2009 and March 2010, the Regional Office (RO) informed the appellant that his service in the Merchant Marines did not constitute active service for purposes of Department of Veterans Affairs (VA) benefits.  He timely disagreed with that decision leading to this appeal.

The Board of Veterans' Appeals (Board) notes that it denied the appellant's claim in June 2005.  In a May 2008 letter, the RO again advised the appellant that his service was such that he was not a veteran for VA purposes.  He did not disagree with that determination, and it is the last final decision on any basis.

The Board notes that the RO considered the claim without regard to finality of the previous determination, and decided the claim on the merits.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By letter dated May 2008, the RO informed the appellant his service did not make him a veteran for VA compensation purposes.  The appellant did not file an appeal.

2.  Some of the evidence added to the record since the May 2008 determination relates to an unestablished fact and raises a reasonable possibility of substantiating the claim that the appellant's service rendered him eligible for VA compensation benefits.

3.  The appellant's service with the Merchant Marines began after August 15, 1945.  No oceangoing service is certified prior to that.  That he had service with the Army Transport Service after August 15, 1945 does not qualify the appellant for VA compensation benefits. 


CONCLUSIONS OF LAW

1.  The RO's determination of May 2008, which concluded the appellant's service did not render him eligible for VA compensation benefits, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2010).

2.  The evidence received since the May 2008 determination is new and material, and the claim for eligibility for VA compensation benefits is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  Basic eligibility to receive compensation benefits is not established.  38 U.S.C.A. § 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.7 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The Board acknowledges that a VCAA letter was not sent regarding whether new and material evidence has been received to reopen the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In light of the Board's finding that new and material evidence has been received, and since the RO considered the claim on the merits, the appellant is not prejudiced by this determination.

In addition, the Board points out that there are some claims to which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  One such claim is where, as here, there is no dispute as to the facts, and the law is dispositive.  Mason v. Principi, 16 Vet. App. 129.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action is necessary under the VCAA, since all evidence needed to adjudicate the claim is of record.

Analysis 

	I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

By letter dated May 2008, the RO notified the appellant his claim was denied since he did not have qualifying service.  He was informed of his right to appeal, but did not file an appeal. 

The evidence of record in May 2008 included a DD Form 214 (Certificate of Release or Discharge from Active Duty) from the United States Coast Guard-Merchant Marine; WD Form 79 (Personal History Statement); an Honorable Discharge Certificate; and a Certificate of Substantially Continuous Service.  

The Form DD 214 showed the appellant served from September 1945 to December 1946.  The remarks section noted the certificate was issued under Public Law 105-368, and administratively established active duty solely for burial and interment benefits.  

WD Form 79 indicated the appellant was a cadet at the United States Merchant Marine Academy from June to September 1945.

An Honorable Discharge Certificate from the U.S. Coast Guard notes the appellant was discharged in December 1946.  It was indicated the certificate was issued pursuant to Public Law 95-102 and/or Public Law 105-368 for service in the American Merchant Marine between December 7, 1941 and December 31, 1946.

A Certificate of Substantially Continuous Service indicates the appellant completed a period of substantially continuous service in the U.S. Merchant Marine from June 1945 to April 1947.  

The evidence received since the appellant was informed in May 2008 that his claim was denied includes a May 2009 letter from the Department of the Army, a December 2006 letter from the Chief of Transportation of the Department of the Army, DD Form 214 from the Army, and a September 2010 letter from a Congressman.  

In this regard, the Board notes the Discharge Certificate from the Army indicates the appellant served from November 1945 to January 1946.  He apparently served in the Army Transportation Corps.  He has described himself as a civilian employee at this time.

Thus, the evidence relates to a previously unestablished fact, that is, that the appellant had service that rendered him eligible for VA benefits.  Accordingly, the Board finds that the evidence is new and material, sufficient to reopen the claim that he had the requisite service for VA benefits.

	II.  Service 

The appellant is seeking VA compensation benefits.  Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 3.6 (2010).  Service in the active military, naval, or air service includes service in the United States Armed Forces.  See 38 U.S.C.A. § 101(10) (Armed Forces defined as the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof).

Under Public Law No. 95-202 § 40, 91 Stat. 1433, 1449-50 (Nov. 23, 1977), service of American Merchant Marines in Oceangoing Service, as well as Civil Service crew members about U.S. Army Transport Service and Naval Transportation Service vessels, during the period from December 7, 1941 to August 15, 1945, is considered "active duty for the purposes of all laws administered by the Secretary of Veterans Affairs".  See 53 Fed. Reg. 2775 (1988); see also 38 C.F.R. § 3.7(x)(15); Pacheco v. West, 12 Vet. App. 36, 37 (1998).  However, as the appellant was a Merchant Mariner after August 15, 1945, his period of service is not considered active duty under the provisions of Public Law No. 95-202 § 40, 91 Stat. 1433, 1449-50 (Nov. 23, 1977).  While he was in the Merchant Marine Academy prior to August 15, 1945, that is not qualifying service as he was not credited with any oceangoing service during that time.

The provisions of the Veterans Programs Enhancement Act of 1998, Pub. L. No. 105-368, provides that Merchant Mariners who served after August 15, 1945, are eligible for certain VA benefits; however, the allowed benefits do not include VA compensation or pension benefits.  See also M21-1MR, Part III, Subpart iii, Chapter 2, Section F, topic 36 (recognizing that Merchant Mariners served under the Army Transportation Service).  

The Board acknowledges the DD Form 214 issued by the Army reflects he appellant was a private, and served from November 1945 to January 1946.  It is significant to point out, however, that the certificate specifically states it was issued under the provisions of Public Law 105-368, and established active duty service for benefits under Chapter 23 (relating to burial benefits) and Chapter 24 (relating to interment benefits).  He is recognized as a World War II Veteran for these purposes.  The Board also points out that a DD Form 215 (Correction to DD Form 214) is of record and reflects that "USAT Sea Service" was to be removed.  This further supports the conclusion the appellant did not have active service with the Department of the Army for compensation purposes.

In the present case, the evidence clearly documents that the appellant's service in the Merchant Marine began after August 15, 1945.  Thus, his service does not meet the definition of "active military service" for purposes of VA compensation or pension and he is not entitled to recognition as a veteran for purposes of eligibility for VA compensation benefits.  His credited oceangoing service was all after that date.

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court held that in a case where the law is dispositive of the claim, it should be denied because of lack of legal entitlement under the law.  The Board is bound by the laws and regulations of the VA.  38 U.S.C.A. § 7104.


ORDER

New and material evidence having been received, the claim regarding the appellant's eligibility for VA compensation benefits is reopened.

Since the appellant's service does not render him eligible for VA compensation benefits, the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


